Citation Nr: 0701167	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  99-17 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
lower lobectomy with history of papilloma of the left lower 
lobe bronchus, atelectasis of the left lower lobe due to 
bronchial obstruction, empyema with residuals of pleural 
adhesions, chronic obstructive pulmonary disease (COPD), 
currently rated 60 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active duty service from November 1955 to 
April 1958.  

This matter is before the Board pursuant to an Order of the 
United States Court of Appeals for Veterans Claims (Court) 
dated in September 2006 that vacated and remanded a March 
2006 Board decision.  The matter was initially before the 
Board of Veterans' Appeals (Board) from a November 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  Prior to an October 28, 2002, VA examination, the 
veteran's residuals of left lower lobectomy with history of 
papilloma of the left lower lobe bronchus, atelectasis of the 
left lower lobe due to bronchial obstruction, empyema with 
residuals of pleural adhesions, chronic obstructive pulmonary 
disease (COPD), are not manifested by FEV-1 less than 40 
percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

2.  As of the October 28, 2002, VA examination, the 
functional impairment caused by the veteran's service 
connected lung disability is manifested by maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation). 

3.  Prior to October 28, 2002, the veteran's service-
connected disorder, left lower lobectomy with history of 
papilloma of the left lower lobe bronchus, atelectasis of the 
left lower lobe due to bronchial obstruction, empyema with 
residuals of pleural adhesions, chronic obstructive pulmonary 
disease (COPD), rated as 60 percent disabling, did not render 
him unemployable.

4.  In view of the disposition of the claim for a higher 
rating for residuals of left lower lobectomy with history of 
papilloma of the left lower lobe bronchus, atelectasis of the 
left lower lobe due to bronchial obstruction, empyema with 
residuals of pleural adhesions, chronic obstructive pulmonary 
disease (COPD) to 100 percent as of the October 28, 2002, VA 
examination, the veteran's claim for a TDIU is moot as of 
October 28, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
residuals of left lower lobectomy with history of papilloma 
of the left lower lobe bronchus, atelectasis of the left 
lower lobe due to bronchial obstruction, empyema with 
residuals of pleural adhesions, COPD, were not met at any 
time prior to October 28, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6600, 
6603, 6844 (2006).

2.  The criteria for a 100 percent rating for residuals of 
left lower lobectomy with history of papilloma of the left 
lower lobe bronchus, atelectasis of the left lower lobe due 
to bronchial obstruction, empyema with residuals of pleural 
adhesions, COPD, have been met as of October 28, 2002.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Codes 6600, 6603, 6844 (2006).

2.  The criteria for a TDIU are not met prior to October 28, 
2002.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2006).

3.  The claim for a TDIU rating is dismissed as moot as of 
October 28, 2002.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran 
filed his TDIU claim in August 1997, and his increased rating 
claim in March 1998, prior to the passage of the VCAA.  The 
veteran was notified of the VCAA duties to assist in March 
2003 and February 2004 letters from the VA.  

Consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the RO ideally should have sent notice which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with regard to effective 
dates and disability ratings.  There has been notice as to 
disability ratings.  To the extent that there is any 
perceived technically inadequate notice with regard to 
effective dates, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law, and has indicated in October 
2006 that he has no additional evidence.  

Increased Rating for Service-Connected Lung Disorder

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. § 
1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection for the veteran's lung disorder has been 
in effect since 1958, and the 60 percent rating has been in 
effect since October 1996.  His current claim for increase in 
excess of 60 percent was denied in a November 1998 rating 
decision.  

General Rating Formula for Restrictive Lung Disease 
(diagnostic codes 6840 through 6845):
FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy
10
0
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit)
60
Note (1): A 100-percent rating shall be assigned for pleurisy 
with empyema, with or without pleurocutaneous fistula, until 
resolved. 
Note (2): Following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.
Note (3): Gunshot wounds of the pleural cavity with bullet or 
missile retained in lung, pain or discomfort on exertion, or 
with scattered rales or some limitation of excursion of 
diaphragm or of lower chest expansion shall be rated at least 
20-percent disabling. Disabling injuries of shoulder girdle 
muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement. 
Involvement of Muscle Group XXI (DC 5321), however, will not 
be separately rated.
38 C.F.R. § 4.97, Diagnostic Code 6844 (2006)

The September 2006 Court Order was based upon a Joint Motion 
for Remand between the parties.  The parties agreed that the 
Board failed to provide adequate reasons and bases for its 
conclusion that a rating in excess of 60 percent was not 
warranted for the veteran's lung disorder.  The parties 
agreed that the Board should specifically address the issue 
of whether the veteran meets the criteria for a 100 percent 
rating with regard to maximum exercise capacity.  The parties 
urge the Board to address whether the criteria for 100 
percent, less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), have been met.  

The medical evidence of record include both VA and private 
treatment and evaluation reports, as well as diagnostic tests 
such as pulmonary function tests (PFTs), cardiopulmonary 
exercise test (CPET), and echocardiograms.  Review of the 
pertinent records, to include March 1998 PFTs; March 1999 VA 
examination and PFTs; October 2002 VA evaluation, PFTs, and 
CPET; May 2004 VA examination and PFTs; PFTs conducted by the 
veteran's private physician; as well as private and VA 
treatment records, indicate that the criteria for a higher 
rating are not met prior to the October 2002 VA examination.  
VA PFTs in 1998 and 1999 detected no values that would have 
justified a higher rating.  

Pulmonary Function Test (PFT) (Percent of Predicted)

3/1998
3/199
9
FEV-1
80
45
FVC (predicted)
82
49
DLCO (SB)
98

FEV-1/FVC
77

Max exercise. capacity<15 ml/kg/min O2 
consumption



The Board notes that the October 28, 2002, CPET revealed that 
the maximum exercise capacity was 12.49 ml/kg/min oxygen 
consumption.  The rating criteria indicate that a 100 percent 
rating is allowed if the maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption.  This functional 
impairment was determined by the physician to be due to 
cardiovascular limitation.

VA examination in May 2004 noted the CPET findings as well as 
findings on echocardiogram which showed normal left and right 
ventricular function.  It was noted that this suggested that 
the exercise limitation was due to cardiovascular 
deconditioning.  There was reportedly no evidence of a 
respiratory contribution to the veteran's exercise limitation 
or limitation attributable to his prior lobectomy.

The Board also notes that the veteran underwent PFTs in May 
2004, which showed an FEV-1 value of 38 percent of predicted.  
This, however, was considered not a representation of the 
functional impairment caused by the service-connected 
pulmonary disease.  The May 2004 VA examination report noted 
that the restrictive lung disease by PFTs was probably due to 
a combination of the veteran's prior service-connected 
disorder and obesity.  There was no evidence on chest x-ray 
or CPET of other pulmonary disease; no O2 destructions on 
CPET.  The examiner opined that the CPET results indicating 
functional limitation was not due to respiratory disease, 
rather most likely a result of deconditioning.  The examiner 
opined that decrease in lung volumes over the past six years 
coincided with a more than 30 pound weight gain which was 
likely a significant factor.  The contribution of his prior 
lobectomy to his current exercise limitation was not greater 
than 60 percent.  

The veteran has responded to this examination report by 
explaining that his weight gain was due to medication for 
diabetes.  He urges that the testing over the span of years 
this appeal has been pending accurately shows he meets the 
100 percent schedular criteria.  

The Board finds that the evidence is in equipoise as to 
whether an increased rating is warranted as of the October 
28, 2002 CPET findings.  The Board notes that the results 
obtained in the October 2002 and May 2004 VA examinations 
suggest he meets the criteria, yet the interpretations and 
opinions by the VA physicians suggest he may not.  

Resolving all doubt regarding the veteran's lung disorder in 
his favor, the Board finds that a 100 percent rating for his 
service-connected lung disorder have been met as of October 
28, 2002.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, a grant of 100 
percent rating for residuals of left lower lobectomy with 
history of papilloma of the left lower lobe bronchus, 
atelectasis of the left lower lobe due to bronchial 
obstruction, empyema with residuals of pleural adhesions, 
chronic obstructive pulmonary disease (COPD) is warranted as 
of October 28, 2002.  Prior to that date, the medical 
evidence fails to show that the veteran approaches any of the 
criteria for a 100 percent rating.  The March 1998 PFTs and 
March 1999 VA examination and PFTs, indicate that the 
criteria for a 100 percent rating are not met.  In fact, 
findings in 1998 show improvement from 1996.  In August 2000, 
the veteran reported improved breathing after stopping pipe 
smoking and even reported no exertional chest pain.  VA PFTs 
in 1998 and 1999 detected no values that would have justified 
a higher rating.  Thus, the preponderance of the evidence is 
against an increased rating at any time prior to October 28, 
2002.


TDIU

The veteran has also appealed that aspect of the November 
1998 rating decision which denied entitlement to TDIU.  His 
lung disorder is his only service-connected disability.  

Under 38 C.F.R. § 4.16(a), TDIU may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disability.

In VA O.G.C. Prec. Op. No. 6-99, VA's General Counsel held 
that a claim for TDIU may not be considered when a schedular 
100-percent rating is already in effect.  No additional 
monetary benefit would be available in the hypothetical case 
of a veteran having one service-connected disability rated 
100-percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  As the Board has 
granted a 100 percent schedular rating for the lung disorder 
effective as of October 28, 2002, the veteran is not eligible 
for TDIU as of that date.  Hence, that claim must be 
dismissed as moot as of October 28, 2002.  See Green v. West, 
11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999); see also Morris v. Principi, 239 F.3d 1292, 
1296 (Fed. Cir. 2001).

As to the period prior to October 28, 2002, the Board finds 
that the veteran does not meet the criteria for TDIU.  Under 
the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that 
the service-connected disabilities are so severe, standing 
alone, as to prevent the retaining of gainful employment.  
Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

The veteran's sole service-connected disability is his lung 
disorder rated at 60 percent prior to October 28, 2002.  

The veteran's claim, examination reports dated around and 
since the time the veteran filed his claim for TDIU in 1997, 
and treatment records reflect that he has not worked since at 
least April 1996.  The veteran reported on his application 
for TDIU that he had worked as a railroad trackman from 1980 
to 1985, then as a cab driver in 1996.  He has explained that 
he injured his left leg in 1985, which made him stop working 
as a trackman, and he stopped working as a self-employed cab 
driver due to diabetes, knee problems, back problems, 
prostate, breathing, and other problems.  

VA treatment records and examination reports dated from 1997 
to October 2002 reflect treatment for diabetes, diabetic foot 
problems, prostate problems and reported dyspnea on exertion.  
The veteran's treating VA physician has indicated in 1997 and 
in August 1999 that he is treating the veteran for these 
problems.  The doctor indicated in August 1999 that the 
veteran's exercise tolerance was two blocks after which he 
stopped secondary to shortness of breath per his own report.  
The veteran was using inhalers for emphysema and he reported 
that he found them useful.  

The veteran's treatment records and his examination reports 
dated prior to October 2002 discussed above reflect that he 
is not unemployable solely due to his service-connected lung 
disorder.  He has denied that he receives Social Security 
disability benefits.  

With a single disability rating of 60 percent, the veteran 
meets the criteria for consideration under 38 C.F.R. § 4.16.  
Thus, the Board must assess whether the service-connected 
disability is so severe, standing alone, as to prevent the 
retaining of gainful employment.

The preponderance of the evidence is against a finding that, 
in light of his individual circumstances, but without regard 
to age, the veteran is unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability prior to October 28, 2002.  
Unemployability is synonymous with inability to secure and 
follow a substantially gainful occupation, and the veteran 
has failed to establish, this fact.  While he is not working, 
he has not presented evidence that he was unable to secure 
and follow a substantially gainful occupation at that time 
due to his service-connected lung disorder.  There is no 
indication in the record that he could not perform routine 
activities at that time.  Simply because the veteran was not 
working does not mean he was incapable of working prior to 
October 28, 2002.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. at 363.  

The Board acknowledges that the service-connected lung 
disorder causes limitations, but the Board finds this is 
commensurate with his rating for that disorder prior to 
October 28, 2002.  A high rating in itself is a recognition 
that the impairment makes it difficult to obtain and keep 
employment.  Id.

In assessing the veteran's current occupational limitations 
due to his service-connected disability, the Board has a 
great deal of evidentiary data from which to obtain 
information.  In general, it appears that he has had some 
specific difficulty with dyspnea on exertion and walking 
significant distances.  It would be expected that he would 
also have trouble with jobs requiring heavy or even moderate 
lifting and stair climbing.  In the October 2002 examination, 
he reported a history of dyspnea on exertion and pre-syncope, 
not true syncope, with stairs and walking more than 10 to 15 
minutes.  However, he managed to perform physical activities 
of lesser exertional levels related to daily living.  And all 
in all, there are no problems encountered that would warrant 
the application of the criteria for a TDIU.  The record does 
not reflect some factor which places the claimant in a 
different position than other veterans with the same 
disability rating.  The veteran was capable of performing the 
physical and mental acts required by employment up to October 
28, 2002.  See Van Hoose v. Brown, 4 Vet. App. at 363.

He has argued that he cannot work due to the effects of his 
lung disorder and his age.  The Board recognizes that 
argument.  In fact, the essence of the basic premise of the 
rating schedule is the degree of relative impairment in 
certain activities including work.  However, he is 
compensated for the degree of impairment regularly identified 
within the schedular criteria.  There is no doubt raised in 
this regard to be resolved in his favor.




ORDER

Prior to October 28, 2002, a rating in excess of 60 percent 
for residuals of left lower lobectomy with history of 
papilloma of the left lower lobe bronchus, atelectasis of the 
left lower lobe due to bronchial obstruction, empyema with 
residuals of pleural adhesions, chronic obstructive pulmonary 
disease (COPD), is denied.

Effective October 28, 2002, a 100 percent rating for 
residuals of left lower lobectomy with history of papilloma 
of the left lower lobe bronchus, atelectasis of the left 
lower lobe due to bronchial obstruction, empyema with 
residuals of pleural adhesions, chronic obstructive pulmonary 
disease (COPD), is granted, subject to the regulations 
applicable to the payment of monetary benefits.

A total disability rating for compensation purposes due to 
individual unemployability is denied prior to October 28, 
2002.

The claim of entitlement to an award of TDIU is dismissed as 
of October 28, 2002.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


